DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0151755 (“Liu-755”).	4
B. Claims 21 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0164246 (“Chen”).	5
C. Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0227533 (“Lin”).	6
IV. Claim Rejections - 35 USC § 103	7
A. Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-755 in view of US 2021/0215683 (“Yang”).	8
B. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu-755 in view of US 2016/0334362 (“Liu-362”).	9
C. Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as evidenced by US 6,471,689 (“Joseph”) for only claim 23.	10
D. Claims 24and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu-362.	12
E. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu-362 and US 2015/0069522 (“Zhang”).	13
F. Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang.	15
G. Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362.	17
H. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362 and Chen.	19
Conclusion	21


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group III, species group B, in the reply filed on 06/01/2022 is acknowledged.  The cancellation of claims 1-16 drawn to the non-elected inventions and the addition of new claims 21-36 directed to the elected invention and species is acknowledged.  Claims 17-36 are active.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0151755 (“Liu-755”).
With regard to claim 17, Liu-755 discloses,
17. (Currently amended) A method, comprising: 
[1] forming a semiconductor-on-insulator (SOI) substrate [step 102; Fig. 1A] comprising a semiconductor substrate 210, a sacrificial substrate 205 and a dielectric layer 203 between the semiconductor substrate 210 and the sacrificial substrate 205 [Fig. 2; ¶ 13]; 
[2] forming source/drain regions 211, 213 in the semiconductor substrate 210 [¶ 14; Fig. 2]; 
[3] forming a back-end-of-line (BEOL) interconnect structure 303 [i.e. “multi-layer interconnect (MLI) structure”, ¶ 15] on a first side 207 of the semiconductor substrate 210 [¶ 15; Fig. 3]; 
[4] bonding a carrier substrate 301 to the semiconductor substrate 210 through the BEOL interconnect structure 303 [¶ 16; Fig. 4]; 
[5] after bonding the carrier substrate 301 to the semiconductor substrate 301, thinning the SOI substrate to remove the sacrificial substrate 205 and to expose the dielectric layer 203 [¶¶ 17-18; Fig. 4]; 
[6] etching the dielectric layer 503(203) until a second side of the semiconductor substrate 210 is exposed, resulting in a sensing well 505 extending through the dielectric layer 503/203 and laterally between the source/drain regions 211, 213 [¶¶ 19-20; Fig. 5A]; 
[7] forming a biosensing film 601 lining the sensing well 505 [¶¶ 23, 24, 26; Fig. 6A]; and 
[8] 2immersing the biosensing film 601 in a biological material bath until the biosensing film is coated with a biological material layer [¶ 27; ¶ 28: “The film treatment or receptor may be produced by adsorption from solution either from a wet tank …”; ].  
With regard to feature [8] of claim 17, Liu-755 states,
[0027] Referring back to FIG. 1A, in block 110 a film treatment or a receptor such as an enzyme, antibody, ligand, peptide, nucleotide, cell of an organ, organism or piece of tissue is provided or bound on an interface layer/sensing film [601] for detection of a target biomolecule.  …
[0028] … The film treatment or receptor may be produced by adsorption from solution either from a wet tank …”; ].  
(Liu-755: ¶¶ 27, 28; emphasis added)
It is held, absent evidence to the contrary, that adsorption from a wet tank implicitly, inherently requires immersion of the biosensing film 601 in the solution in the wet tank, in order to provide the required contact between said solution of receptor and said biosensing film 601.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 17.

B. Claims 21 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0164246 (“Chen”).
With regard to claim 21, Chen discloses, generally in Figs. 1A, 2, and 6,
21. (New) A method, comprising: 
[1a] forming a biologically sensitive field-effect transistor (BioFET) 100 on a semiconductor layer 102 that is disposed on a dielectric layer 106, the BioFET 100 comprising source/drain regions 108, 110, a channel region 112 between the source/drain region[s] 118, and a gate structure 116/118 on a first side 102a of the channel region 112 [¶¶ 54-56; Fig. 2]; 
[2] etching the dielectric layer 106 to form a sensing well 120 exposing a second side 102b of the channel region 112 [Fig. 6, step 612; ¶¶ 58, 77]; 
[3] forming a biosensing film 122 in the sensing well 120 [¶¶ 58, 59, 78; Fig. 1A]; 
[4] 3forming a coating of a selective binding agent 130 over the biosensing film 122 [¶¶ 58, 59, 78; Fig. 1A]; and 
[5] forming fluid channel walls 204 [¶¶ 60, 78; Fig. 2] over the coating of the selective binding agent 130.  
With regard to feature [5] of claim 21, Chen states that the “gate dielectric 122 and immobilized capture reagent 130 may also be covering the sidewalls of opening 120 and the BOX or dielectric material 106” (¶ 78; emphasis added), which is done before the formation of the fluidic channel 204 (¶ 79); therefore, the fluid channels walls can be both over and directly contacting the “coating of the selective binding agent 130”.
This is all of the features of claim 21.
With regard to claims 27-31, Chen further discloses,
27. (New) The method of claim 21, further comprising: forming a temperature-sensing device 206 in the semiconductor layer 102 [¶¶ 60, 62, 72].  
28. (New) The method of claim 27, wherein the temperature-sensing device is a diode in the semiconductor layer 102 [¶ 62].  
29. (New) The method of claim 21, further comprising: prior to etching the dielectric layer 106 to form the sensing well 120, forming an interconnect structure 212, 202, 104 over the BioFET 100 [i.e. “multilevel interconnects (MLI) 212”; ¶ 61].  
30. (New) The method of claim 29, wherein the interconnect structure comprises metal lines 212  [e.g. Cu; ¶ 61]  and a heater 202, and the heater 202  [e.g. TiAlN; ¶ 60]  has a thermal conductivity lower than the metal lines 212  [at least as evidenced by the Instant Application at ¶ 51 which shows use of the same two material for the heater and metal lines].  
31. (New) The method of claim 30, wherein the heater  [e.g. TiAlN; ¶ 60]  in the interconnect structure is copper-free [see claim 30].  

C. Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0227533 (“Lin”).
With regard to claim 32, Lin discloses, generally in Fig. 31 and associated paragraphs [0105]-[0119],
32. (New) A method, comprising: 
[1] forming source/drain regions 3016, S, D in a semiconductor layer 3006 that is disposed on a dielectric layer 3004 [¶¶ 106, 107]; 
[2] forming a first heater 3098 in the semiconductor layer 3006, the first heater 3098 being laterally spaced apart from the source/drain regions 3016, S, D [¶ 119]; 
[3] forming a gate structure 3012/3014 over a front-side of a channel region 3019 between the source/drain regions 3016, S, D [¶ 107]; 
[4] etching the dielectric layer 3004 to form a sensing well 3055(3060) over a backside 3008 [¶ 106] of the channel region 3019 [¶ 111]; 
[5] 5forming a biosensing film 3065 lining the sensing well 3055(3060) [¶ 112]; and 
[6] forming a biological material coating layer 3090/3082 lining the biosensing film 3065 [¶¶ 117-118].  
With regard to feature [4] of claim 32, Lin states, “Sensing well 3055 is defined by an opening (trench) 3060 defined in insulating layer 3004 that exposes surface 3008 of active layer 3006” (Lin: ¶ 111).  Defining an opening in the existing insulation layer 3004 of the SOI substrate requires removal of said insulation material which may be defined as etching or is inherently etching.  As evidence, see Figs. 22-23 and paragraph [0083] of Lin showing and stating etching is used to form the opening in the insulation layer 1906 of the SOI substrate 1902 (Lin: Fig. 19, ¶ 77).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 32.

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-755 in view of US 2021/0215683 (“Yang”).
Claims 18-19 read,
18. (Original) The method of claim 17, further comprising: performing a surface treatment on the biosensing film to increase hydrophilicity of the biosensing film.  
19. (Original) The method of claim 18, where the surface treatment is performed on the biosensing film prior to immersing the biosensing film in the biological material bath.  
The prior art of Liu-755, as explained above, discloses each of the features of claim 17. 
Liu-755 does not teach the features of claims 18-19.  
As explained above, Liu-755 does, however, explain that the receptor molecules are attached to the head group of a self-assembled monolayer, the tail group would be attached to the biosensing film, stating in this regard, 
[0027] Referring back to FIG. 1A, in block 110 a film treatment or a receptor such as an enzyme, antibody, ligand, peptide, nucleotide, cell of an organ, organism or piece of tissue is provided or bound on an interface layer/sensing film [601] for detection of a target biomolecule.  For instance, to detect ssDNA (single-stranded deoxyribonucleic acid), the sensing film may be functionalized with immobilized complementary ssDNA strands.  Also, to detect various proteins such as tumor markers, the sensing film [601] may be functionalized with monoclonal antibodies.   The receptors may be a part of self-assembled monolayer (SAM) of molecules. The SAM may have head groups of silane groups, silyl groups, silanol groups, phosphonate groups, amine groups, thiol groups, alkyl groups, alkene groups, alkyne groups, azido groups, or expoxy groups. The receptors are attached to the head groups of SAM.
(Liu-755: ¶ 27; emphasis added)
Yang, like Liu-755, teaches a bioFET (Yang: ¶ 19; Fig. 1).  Also like Liu-755, Yang uses APTS (“APTES” in Yang) as the SAM binding or linker molecule 132 to attach “detecting elements 133” which may be antibodies to the biosensing film 131, i.e. the channel 131 of the bioFET 10 (Yang: ¶¶ 24-25).  In addition, Yang teaches each of (1) the biosensing film 131 is first treated with an oxygen plasma to increase the hydrophilicity of the biosensing film 131 (just as in the Instant Application) and (2) sequential submersion, i.e. immersion, in solutions of each of (a) the APTES linker 132, (b) glutaraldehyde, and (c) the antibody detecting element 133 (id.).
Inasmuch as Liu-755 also teaches that the surface treatment of the biosensing film 610 may include a process to increase the hydrophilicity (Liu-755: ¶ 28), it would have been obvious to one of ordinary skill in the art, first treat the biosensing film 601 of Lin with oxygen plasma in order to make it more hydrophilic because Liu-755 explicitly suggest this (id.).  In addition, Yang explains that the oxygen-plasma treatment increases the number of silane linker molecules bonded to the biosensing film by forming more hydroxyl groups on the biosensing film, said hydroxyl groups directly reacting with the ethoxysilane groups of the 3-aminopropyltriethoxysilane (APTES) linker molecule (Yang: ¶ 24).  
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sequential immersion the biosensing film 610 of Liu-755 in solutions of the SAM linker (e.g. APTES) and then glutaraldehyde and then any of the biological receptors listed in paragraph [0027] of Liu-755 (supra), in order to form the biological material coating layer, because Yang teaches that solution immersion is a suitable means for contacting the biosensing film with each of the linker and biological materials that Liu-755 uses. 
This is all of the features of claim 18 and 19. 

B. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu-755 in view of US 2016/0334362 (“Liu-362”).
Claim 20 reads,
20. (Original) The method of claim 17, further comprising: forming a heater in the semiconductor substrate simultaneous with forming the source/drain regions in the semiconductor substrate.  
The prior art of Liu-755, as explained above, discloses each of the features of claim 17. 
Liu-755 does not disclose the features of claim 20.
Liu-362, like Liu-755, teaches a bioFET formed and configured essentially the same way (Liu-362: abstract, ¶¶ ; Figs. 4, 5A, 5B).  In addition, Liu-362 teaches that the heater 113B, which is a doped region of the active semiconductor layer 155 in which the bioFET is formed, can be formed (Liu-362; Fig. 1B; ¶ 24) can be formed simultaneously during the doping of the source/drain regions 115 of the bioFET: 
[0024] In some embodiments, heating elements 113 are formed by doping active layer 155.  In some embodiments, heating elements 113 are formed together with source/drain regions 115 and have the same dopant concentration profile within active layer 155.  Heating elements 113B of FIG. 1B provide an example.
(Liu-362: ¶ 24; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a heater in the semiconductor substrate 210 of Liu-755 simultaneously with the forming of the source/drain regions 211, 213 in the semiconductor substrate 210, in order to consolidate the formation of a heater along with the formation of the source/drain regions 211, 213.  The benefit would be to provide some degree of temperature control of the bioFET, as taught in Liu-362 (abstract).  As such, Liu-362 may be seen as an improvement to Liu-755, in this aspect.  (See MPEP 2143.)

C. Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, as evidenced by US 6,471,689 (“Joseph”) for only claim 23.
Claim 22 reads,
22. (New) The method of claim 21, wherein the coating of the selective binding agent comprises collagen, laminin, fibronectin, and mucopolysaccharides, heparin sulfate, hyaluronidate, chondroitin sulfate.  
The prior art of Chen, as explained above, discloses each of the features of claim 1. 
Chen states,
An [sic] capture reagent 130 is immobilized on second dielectric layer 122.  In this illustrative embodiment, second dielectric layer 122 is HfO2 or any other suitable dielectric layer.  Immobilized capture reagent 130 is a molecule or compound capable of binding the target analyte or target reagent, which can be directly or indirectly attached to a substantially solid material.  Immobilized capture reagent 130 can be a chemical, and specifically any substance for which there exists a naturally occurring target analyte (e.g., an antibody, polypeptide, DNA, RNA, cell, virus, etc.) or for which a target analyte can be prepared, and the capture reagent can bind to one or more target analytes in an assay. 
 (Chen: ¶ 58; emphasis added)
Chen defines the term antibody for the purposes of the invention in paragraph [0041] and explains that it may further include fibronectin, stating in this regard,
[0045] Antigen binding fragments can also be incorporated into single domain antibodies, maxibodies, minibodies, single domain antibodies, intrabodies, diabodies, triabodies, tetrabodies, v-NAR and bis-scFv (see, e.g., Hollinger and Hudson, Nature Biotechnology 23:1126-1136, 2005). Antigen binding fragments can be grafted into scaffolds based on polypeptides such as fibronectin type III (Fn3) (see U.S. Pat. No. 6,703,199, which describes fibronectin polypeptide monobodies).
(Chen: ¶ 35; emphasis added)
As such, Chen explains that fibronectin is and old and well-known capture reagent.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use fibronectin as the capture reagent 130 as directly or indirectly bonded to the biosensing film 122, because Chen suggests that it may be used and because Chen indicates that it is old and well known in the art. 
This is all of the features of claim 22.
Claim 23 reads,
23. (New) The method of claim 21, wherein the coating of the selective binding agent is porous.
With fibronectin used as the capture reagent 130, it is held, absent evidence to the contrary that the coating is porous, as evidenced by Joseph, which explains the fibronectin is a porous matrix: “A porous extracellular matrix (e.g., collagen, fibrinogen, fibronectin, or hyaluronate with RGD ligands)…”  (Joseph: col. 15, lines 23-25; emphasis added).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

D. Claims 24and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu-362.
24. (New) The method of claim 21, further comprising: forming a heater in the semiconductor layer.  
25. (New) The method of claim 24, wherein the heater is formed simultaneously with the source/drain regions of the BioFET.
The prior art of Chen, as explained above, discloses each of the features of claim 21. 
Chen does not disclose the features of claims 24 and 25.
Liu-362, like Chen, teaches a bioFET formed and configured essentially the same way (Liu-362: abstract, ¶¶ ; Figs. 4, 5A, 5B).  In addition, Liu-362 teaches that the heater 113B, which is a doped region of the active semiconductor layer 155 in which the bioFET is formed, can be formed (Liu-362; Fig. 1B; ¶ 24) can be formed simultaneously during the doping of the source/drain regions 115 of the bioFET: 
[0024] In some embodiments, heating elements 113 are formed by doping active layer 155.  In some embodiments, heating elements 113 are formed together with source/drain regions 115 and have the same dopant concentration profile within active layer 155.  Heating elements 113B of FIG. 1B provide an example.
(Liu-362: ¶ 24; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a heater in the semiconductor substrate 102 of Chen simultaneously with the forming of the source/drain regions 108, 110 in the semiconductor substrate 102, in order to consolidate the formation of a heater along with the formation of the source/drain regions 108, 110.  Although Chen teaches a heater 202 formed in the metallization layer 104 (Chen: Fig. 2; ¶¶ 60-61).  The benefit would be to provide an additional degree of temperature control of the bioFET, as taught in Liu-362 (abstract), in addition to the temperature control provided by the existing heater 202.  As such, Liu-362 may be seen as an improvement to Chen, in this aspect.  (See MPEP 2143.)

E. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu-362 and US 2015/0069522 (“Zhang”).
Claim 26 reads,
26. (New) The method of claim 24, further comprising: 
[1] forming a well region in the semiconductor layer, wherein 
[2] the source/drain regions of the BioFET are formed in the well region, and 
[3] [the] well region is formed simultaneously with the heater.
With regard to features [1] and [2] claim 26, Chen inherently discloses forming a well region in the semiconductor layer because Chen uses CMOS process technology thereby requiring the formation of p-wells and n-wells (Chen: ¶¶ 1, 63, 76).  As such, the source/drain regions 108, 110 are inherently formed in a well.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to feature [3] of claim 26, Chen does not teach that the well region is formed simultaneously with the heater.
As made clear in paragraph [0024] of Liu-362, the doping of the active layer 155 that forms the heater 113B is not limited to simultaneously formation along with the source and drain regions.  As such, although the consolidation would provide one benefit of forming the heater along with the source/drain regions, this limits the control of the sheet resistance of the heater.  As such doping the heater separately from the source/drain regions would allow additional control of the sheet resistance of the heater.  As Liu-362 explains, sheet resistance of the heaters 113 as resistive heating elements—i.e. resistors formed by doping regions of the active semiconductor layer115—can be chosen to be greater than 1 ohm/square and in others greater than 5 ohm/square (Liu-362: ¶ 22).  
In addition, Liu-362, like Chen (Chen: ¶¶ 1, 63, 76), forms a CMOS device including both pMOS and nMOS transistors and dopes the semiconductor layer 155 to form the nMOS regions (i.e. a p-well) and the pMOS regions (i.e. an n-well) as the first doping steps (Liu-362: Fig. 8; ¶ 96)—as required by claim 26.  Then Liu-362 forms the source/drain regions of the bioFET in either the p-type well or n-type well (Liu-362: Fig. 11; ¶ 99)—as required by feature [2] of claim 26.  Moreover, Liu-362 forms the a PN junction diode as the temperature sensor 111 in the active semiconductor layer 155 by forming the one of the n-type or p-type doped regions, i.e. region 107, along with the doping of the well (Fig. 8) and the other 105 along with the doping of the source/drain regions 115 (Liu-362: Fig. 11; ¶ 99).  As such, Liu generally teaches forming the heaters 113 and/or the temperature sensors 111 simultaneously with the other doping processes that form the wells of the CMOS transistors and the source and drain regions 115 of the transistors.
Zhang, like Liu-362, forms resistors 127 and wells 117 of a CMOS device by doping (by implantation) the respective regions (Zhang: Figs. 1; ¶¶ 11).  Also like Liu-362 and Chen, the substrate may be an SOI substrate (Zhang: ¶¶ 11, 36).  In addition, Zhang performs the implantation that forms the well 117 and the resistor 127 simultaneously and using the same mask (Zhang: Figs. 2e-2f; ¶ 45: “the well implant forms a transistor well 117 in the transistor region and a resistor well 127 in the resistor region”).
Inasmuch as Chen also uses CMOS process technology to make the bioFET (Chen: ¶ 1, 63, 76), Chen would also use both p-type and n-type doping to form the well regions for the pMOS and nMOS devices, just as in Liu-362.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the heater from either n-type or p-type doping of the active semiconductor layer 102 of Chen, as taught in Liu-362—while simultaneously doping either of the p-type or n-type wells of the CMOS device, as taught in Zhang—in order to consolidate the formation of the heaters along with a doping process such as formation of one of the n-wells or the p-wells, by allowing multiple regions to be formed using a single mask and doping process, thereby saving time and cost, as taught in Zhang.
This is all of the features of claim 26.

F. Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang.
Claims 33 reads,
33. (New) The method of claim 32, wherein forming the biological material coating layer comprises immersing the biosensing film in a biological material bath.  
The prior art of Lin, as explained above, discloses each of the features of claim 32. 
Lin does not indicate that the biological material is formed by immersion in “immersing the biosensing film in a biological material bath”.
As explained above Lin discloses that a linker molecule 3090 is used to bind the biological material coating layer for by the “capture antibody 3082” that makes the bioFET sensitive to the biological analyte 3084/3086 (¶ 117) in the sample being tested, stating,
[0118] Capture antibody 3082 is immobilized on a surface of sensing layer 3065.  In the depicted embodiment, a linker 3090 binds capture antibody 3082 to sensing layer 3065.  Linker 3090 includes any material that can achieve binding with sensing layer 3065 and capture antibody 3082.  For example, linker 3090 can be a bi-functional linker, which includes at least one functional group that reacts with sensing layer 3065 and at least one functional group that reacts with capture antibody 3082.  In some implementations, linker 3090 is a silane linker (for example, including a silane linker molecule).  In some implementations, linker 3090 is a 3-aminopropyltriethoxysilane (APTS) linker (for example, including an APTS molecule).  In some implementations, the at least one functional group for reacting with capture antibody 3082 is an amine functional group. Alternatively, in some implementations, capture antibody 3082 directly binds to sensing layer 3065, eliminating a need for linker 3090. Alternatively, in some implementations, enzyme 3086 is immobilized on the surface of sensing layer 3065, eliminating a need for capture antibody 3082 and detection antibody 3084.
(Lin: ¶ 118; emphasis added)
Yang, like Lin, teaches a bioFET (Yang: ¶ 19; Fig. 1).  Also like Lin, Yang uses APTS (“APTES” in Yang) as the linker molecule 132 to attach “detecting elements 133” which may be antibodies to the biosensing film 131, i.e. the channel 131 of the bioFET 10 (Yang: ¶¶ 24-25).  In addition, Yang teaches each of (1) the biosensing film 131 is first treated with an oxygen plasma to increase the hydrophilicity of the biosensing film 131 (just as in the Instant Application) and (2) sequential submersion, i.e. immersion, in solutions of each of (a) the APTES linker 132, (b) glutaraldehyde, and (c) the antibody detecting element 133 (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sequential immersion the biosensing film 365 of Lin in solutions of the APTS linker 3090 and then glutaraldehyde and then the capture antibody 3082 in order to form the biological material coating layer 3090/3082, because Yang teaches that solution immersion is a suitable means for contacting the biosensing film with each of the linker and biological materials that Lin uses. 
This is all of the features of claim 33. 

G. Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362.
Claim 34 reads,
34. (New) The method of claim 32, wherein the first heater is a doped region has a same conductivity type as the source/drain regions.  
The prior art of Lin, as explained above, discloses each of the features of claim 32.
Although Lin shows that the heater 3098 can be formed in the active semiconductor layer 3006 (Lin: Figs. 31, 37), Lin does not explicitly teach heater formation by doping the active semiconductor layer along with the doping to form the source/drain regions. 
As explained above, Liu-362 teaches that the heater 113B, which is a doped region of the active semiconductor layer 155 in which the bioFET is formed, can be formed (Liu-362; Fig. 1B; ¶ 24) can be formed simultaneously during the doping of the source/drain regions 115 of the bioFET: 
[0024] In some embodiments, heating elements 113 are formed by doping active layer 155.  In some embodiments, heating elements 113 are formed together with source/drain regions 115 and have the same dopant concentration profile within active layer 155.  Heating elements 113B of FIG. 1B provide an example.
(Liu-362: ¶ 24; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a heater in the semiconductor substrate 3006 of Lin simultaneously with the forming of the source/drain regions 3016, S, D in the semiconductor substrate 3006, in order to consolidate the formation of a heater along with the formation of the source/drain regions.  The benefit would be to consolidate the processes, thereby saving time and cost, as taught in Liu-362 (abstract).  As such, Liu-362 may be seen as an improvement to Lin, in this aspect.  (See MPEP 2143.)
So done the conductivity type of the heater and the source/drain regions is the same, as explained in Liu-362.
This is all of the features of claim 34.
Claim 35 reads,
35. (New) The method of claim 32, wherein the first heater is a doped region has a different conductivity type than the source/drain regions.
As above, Lin does not explicitly teach heater formation by doping the active semiconductor layer and does not therefore teaches the features of claim 35.
As made clear in paragraph [0024] of Liu-362, the doping of the active layer 155 that forms the heater 113B is not limited to simultaneously forming the source and drain regions and gives the same dopant profile.  Nor is the dopant type limited given that Liu-362 merely states that a dopant is used.  As such, although the consolidation would provide one benefit of forming the heater along with the source/drain regions, this limits the control of the sheet resistance of the heater.  As such doping the heater separately from the source/drain regions would allow additional control of the sheet resistance of the heater.  As Liu-362 explains, the sheet resistance can be chosen to be greater than 1 ohm/square and in others greater than 5 ohm/square (Liu-362: ¶ 22).  In addition, Liu-362 forms a CMOS device including both pMOS and nMOS transistors and dopes the semiconductor layer 155 to form the nMOS regions (i.e. a p-well) and the pMOS regions (i.e. an n-well) as the first doping steps (Liu-362: Fig. 8; ¶ 96).  As such, Liu-362 carries out doping steps with each of p-type and n-type dopants.  Thus, one having ordinary skill in the art would understand that the heater could be formed of either p-type or n-type doped silicon.  
Inasmuch as Lin also uses CMOS process technology to make the bioFET (Lin: ¶ 31, e.g.), Lin would also use both p-type and n-type doping.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the heater from either n-type or p-type doping of the active semiconductor layer 3006 of Lin, separately from the formation of the source/drain regions of the bioFET in order to separately control the sheet resistance of the heater by separately doping the heater, as explained in Liu-362 (supra), thereby allowing the dopant of the heater to have a conductivity opposite to that of the source/drain regions of the bioFET, since there are only two options.  As such, the selection of the conductivity type of the dopant of the heater is merely a matter of design choice and obvious material selection.  (See MPEP 2143 and 2144.07.)  Moreover, inasmuch as the Instant Application claims that the heater dopant can have the same or different conductivity type as that of the source/drain regions, it is clear that it is not a critical feature of the invention. 
This is all of the features of claim 35.

H. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362 and Chen.
Claim 36 reads,
36. (New) The method of claim 32, further comprising: 
[1] forming an interconnect structure over the semiconductor layer, 
[2] the interconnect structure comprising a second heater formed of a different material than the first heater.
The prior art of Lin, as explained above, discloses each of the features of claim 32.  With regard to claim 36, Lin further discloses, generally in Figs. 31 and 33-35
36. (New) The method of claim 32, further comprising: 
[1] forming an interconnect structure 3030 [“multi-layer interconnect (MLI) structure 3030”] over the semiconductor layer 3006 [¶ 109; Fig. 31], 
[2] the interconnect structure 3030 comprising a … heater 3098 … [as shown in Figs. 33-35; ¶ 120].
Lin shows in each of Figs. 33-35 that the heater 3098 can be formed in the interconnect structure 3030 over the semiconductor layer 3006 because the gate electrode 3012/3014 is formed over the semiconductor layer 3006 within the dielectric layer 3038 of the MLI structure 3030.  By contrast, Lin shows that the heater 3098 can also be formed in the active semiconductor layer 3006 as shown in Figs. 31 and 37. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form heaters in both the semiconductor active layer 3006 and in the MLI structure 3030 in order to have two different heaters thereby providing better control than heaters in just the semiconductor layer or the MLI structure.  This is consistent with Lin which shows a plurality of heaters 3540 surrounding each bioFET in an array (Lin: Fig. 36; ¶¶ 119, 124).
Then, with regard to feature [2] of claim 36, the only difference is that the first and second heaters must be formed of different materials, which is not taught in Lin.  However, as explained above, Liu-362 teaches forming the heater as a doped region within the active semiconductor layer, which is formed along with the doping to form the source/drain regions, thereby consolidating the heater formation with the source and drains (supra).  As also explained above, Chen teaches forming the heater 202 in the MLI structure 212 from, e.g. TiAlN (supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the first heater 3098 of Lin (Figs. 31, 37) in the active layer during the doping to form the source/drain regions in order to consolidate the first heater formation with the formation of the source/drain region, which saves time and cost because the same masking processing would be used.  
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the second heater 3098 of Lin in the MLI structure 212 (Lin: Figs. 33-35) using the materials of Chen, because Chen teaches that TiAlN, inter alia, is a suitable heater material for a bioFET.  
Thus, with the modifications according to Liu-362 and Chen, the first and second heaters in Lin are formed of different materials, i.e. doped Si and TiAlN.
This is all of the features of claim 36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814